DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102b as being anticipated by LE, WO 2016/077934.
Le discloses a method of authenticating an article of clothing (abstract, Fig. 3A-3D, 4A) , comprising: (a) providing a machine-readable identifier, wherein the machine-readable identifier is attached to the article of clothing (par. 0043, Fig. 3A-3D, 4A), the machine-readable 
identifier is representative of an authenticity of the article of clothing attached thereto (idem), the machine­readable identifier includes a plurality of identifying ciphers (par. 0062-0064, Fig. 5A-5C, the chaotic signature consisting of squares embedded next to the article tag which form a machine-readable identifier, also par. 0130-0132, Fig. 11 A and 11 B which disclose that the chaotic features are embedded in the barcode attached to the product) , each of the plurality of identifying ciphers is disposed in a respective predetermined discrete area of a plurality of predetermined discrete areas of the machine-readable identifier (the signatures can be embedded in a plurality of regions of interest, see par. 0055, Fig. 4A-4C, also par. 0081-0084, Fig. 28 and 29); (b) receiving a scanned image of the machine-readable identifier to detect the identifying ciphers of each of the predetermined discrete areas (Fig. 10, elem. 170); (c) retrieving a predetermined stored cipher for each of the predetermined discrete areas each corresponding to one of the plurality of predetermined discrete areas (par.0137, the extraction of the "chaotic signatures", Fig. 10, elem. 178); (d) comparing the identifying ciphers of each of the predetermined discrete areas with the predetermined stored ciphers for each of the predetermined discrete areas to determine if each identifying cipher in each of the predetermined discrete areas matches a corresponding stored cipher for each of the respective predetermined discrete 
areas (par. 0135-138, Fig. 10, the sequence of elem. 182-184-186-188) ; and (f) determining that the article of clothing is authentic in response to determining that each identifying cipher in each of the predetermined discrete areas matches the corresponding stored cipher for each of the respective predetermined discrete areas (par. 0138, Fig. 10, elem. 190). 
	Regarding claims 2 and 3, see par. 0055, par. 0062-0063, Fig. 3B, 3C, 4C, 5A. 
	Regarding claim 4, see par. 0090 teaching to encode bits using the square patterns, which are implicitly greyscale (see Fig 5A), and the distances among them. 
Regarding claim 5, par. 0077, Fig. 11 A and 11 B.
Regarding claim 7, see Fig. 3B, 3C, 4C, 5A, 11 A.
Regarding claims 10-15, 19, 20, the limitations have been met above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LE. The teachings of LE have been discussed above.
Regarding claims 8-9, the prior art fails to disclose a blockchain (i.e. database) for registering and/or storing the information wherein a private key is used to access the information. However, blockchain technology is very well-known in the art for securely storing and guarding of information. It would have been obvious for an ordinary artisan to modify the teachings of LE to employ blockchain technologies as a means for storing and controlling access of the authentic information. Such modification would prevent fraud and assure only authorized individuals can access the information of the specific goods to verify the authenticity of the goods. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 16-18, with respect to how the sole structure is magnetized (i.e. the specific location of magnetization, the specific flux value, magnetic density, etc.), such limitation is just a matter of engineering design choice for meeting specific customer requirements. Therefore, it would have been an obvious extension as taught by the prior art.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a method for authenticating articles which includes an article of clothing having an upper and a sole structure attached to the upper, wherein predetermined discrete areas of magnetic zones of the sole structure, the magnetic zones include at least one chosen from a plurality of naturally magnetic particles and a plurality of magnetized particles, identifying ciphers of each of the predetermined discrete areas is a magnetic flux density value of each of the predetermined discrete areas, the predetermined stored cipher for each of the predetermined discrete areas is a stored value, and the stored value for each of the predetermined discrete areas is compared with the magnetic flux density value of each of the predetermined discrete areas to determine if each magnetic flux density value in each of the predetermined discrete areas matches a corresponding stored value for each of the respective predetermined discrete areas, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tran et al (US Pub. 2019/0361917) disclose a smart device for authenticate products. Gao et al (US Pub. 2012/0310848) disclose an anti-counterfeiting marking with asymmetrical concealment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876